lN THE UNITED STATES DlSTRlCT COURT
FOR THE WESTERN DISTRICT OF NORTH CAROLINA
CHARLOTTE DlVlSlON

CRll\/llNAL NO.: 311 80r106-1\/IOC

UNITED sTATEs oF AMERICA )
) CoNsENT oRDER AND
v. ) JUDGMENT oF FoRFEITURE
) PENDING RULE 32.2(@)(2)
)

(l) CHAVIS LAMAR McFADDEN

BASED UPON the Defendant’s plea of guilty and finding that there is a nexus between
the property listed below and the offense(s) to which the Defendant has pled guilty and that the
Defendant (or any combination of Defendants in this case) has or had a possessory interest or other
legal interest in the property, IT IS HEREBY ORDERED THAT:

1. The following property is forfeited to the United States pursuant to 18 U.S.C. § 924
and/or 28 U.S.C. § 2461(0), provided, however, that forfeiture of specific assets is subject to any
and all third party petitions under 21 U.S.C. § 853(n), pending final adjudication herein:

0 Smith and Wesson, Bodyguard model, .380 caliber pistol bearing serial
number KDW2523 and ammunition.

2. The United States Marshals Service, the investigative agency, and/or the agency
contractor is authorized to take possession and maintain custody of the above specific asset(s).

3. If and to the extent required by Fed. R. Crim. P. 32.2(b)(6), 21 U.S.C. § 853(n),
and/or other applicable law, the United States shall publish notice and provide direct written notice
of forfeiture

4. Any person, other than the Defendant, asserting any legal interest in the property
may, within thirty days of the publication of notice or the receipt of notice, whichever is earlier,
petition the court for a hearing to adjudicate the validity of the alleged interest

5 . Pursuant to Fed. R. Crim. P. 32.2(b)(3), upon entry of this order, the United States
Attorney’s Office is authorized to conduct any discovery needed to identify, locate, or dispose of
the property, including depositions, interrogatories, and request for production of documents, and
to issue subpoenas pursuant to Fed. R. Civ. P. 45.

6. As to any specific assets, following the Court’s disposition of all timely petitions,
a final order of forfeiture shall be entered. lf no third party files a timely petition, this order shall
become the final order of forfeiture, as provided by Fed. R. Crirn. P. 32.2(0)(2), and the United
States shall have clear title to the property, and shall dispose of the property according to law.

 

The parties stipulate and agree that the aforementioned asset(s) constitute property derived
from Defendant’s crime(s) herein or property used in any manner to facilitate the commission of
such offense(s) and are therefore subject to forfeiture pursuant to 18 U.S.C. § 924 and/or 28 U.S.C.
§ 2461(0). The Defendant hereby waives the requirements of Fed. R. Crim. P. 32.2 and 43(a)
regarding notice of the forfeiture in the charging instrument, announcement of the forfeiture at
sentencing, and incorporation of the forfeiture in the judgment against Defendant. If the Defendant
has previously submitted a claim in response to an administrative forfeiture proceeding regarding
any of this property, Defendant hereby withdraws that claim. lf Defendant has not previously
submitted such a claim, Defendant hereby waives all right to do so. As to any firearms listed above
and/or in the charging instrument, Defendant consents to destruction by federal, state, or local law if ',
enforcement authorities upon such legal process as they, in their sole discretion deem to legally 1
sufficient, and waives any and all right to further notice of such process or such destruction.

 

R. ANDREW MURRAY

 

 

 

 

UNITED sTATEs ATToRNEY
@~/¢V /M@ <;w env/ag
WILLIAM T. BoziN CHAvIs LAMMz MCFADDEN if:;:;
Assistant United States Attorney Defendant i
/i/M ii <_/ i
NoitLL P. TIN i;i;i'
Attorney for Defendant `.33`

. . ol¢"\
Signed this the day of February, 2019.

UNlTED STATES ,._¢M l ;l`J/%%€ JUDGE

